UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* CopyTele, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) September 12, 2012 (Date of Event which Requires Filing of Statement) Check the appropriate box to designate the Rule pursuant to which this Schedule is filed: ¨ Rule 13d - 1(b) x Rule 13d - 1(c) ¨ Rule 13d - 1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes.) (Continued on following page(s)) Page 1 of 5 Pages CUSIP NO. 217721109 13G Page 2 of 5 Pages 1 Name of Reporting Person Lewis H. Titterton Jr. 2 Check the Appropriate Box if a Member of a Group* (a) ¨ (b) ¨ 3 SEC Use Only 4 Citizenship or Place of Organization USA Number of Shares Beneficially Owned By Each
